816 S.W.2d 340 (1991)
George Bedford HOLLINGSWORTH, et al., Petitioners,
v.
Pete KING, et al., Respondents.
No. D-1362.
Supreme Court of Texas.
October 2, 1991.
John Smithee, Amarillo, for petitioners.
William S. Leach, Robert Kimball, Amarillo, for respondents.
PER CURIAM.
George and May Hollingsworth sued Pete and Bonnie King for negligently failing to restrain a horse from wandering onto a public highway. The trial court granted summary judgment for the Kings, which the court of appeals reversed 810 S.W.2d 772. The Hollingsworths have nevertheless applied to this Court for writ of error. Their sole contention in this Court is that the court of appeals erred in holding that there is no common law duty to restrain livestock. We express no opinion on this contention and deny the application. In so doing, however, we should not be taken as approving any other part of the court of appeals' opinion.